Citation Nr: 0711048	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  99-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 15, 
1991, for the grant of service connection for nephrotic 
syndrome.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance of another person on a 
regular basis or at the housebound rate.

3.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In connection with her appeal the veteran testified at a 
videoconference hearing in November 2004, and accepted such 
hearing in lieu of an in-person hearing before the Board.  
See 38 C.F.R. § 20.700(e) (2006).  However, the Judge who 
presided at the November 2004 hearing is no longer employed 
by the Board.  The veteran was offered the opportunity to 
attend another hearing, conducted by the Judge who would 
decide her appeal.  In a letter sent to her on February 1, 
2007, she was informed that she must request such a hearing 
within 30 days of the date of that letter.  She did not 
respond to the letter.  

The Board notes that the matters listed on the first page of 
this decision were previously before the Board, and 
adjudicated in a decision dated in March 2005.  In that 
decision, the Board denied an effective date earlier than 
November 15, 1991, for the grant of service connection for 
nephrotic syndrome, denied SMC based on a need for aid and 
attendance of another person or at the housebound rate, and 
denied specially adapted housing assistance or a special home 
adaptation grant.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in June 2006, pursuant to a Joint Motion of 
the Parties for Partial Remand, the Court vacated that 
portion of the Board's March 2005 decision that denied the 
claims listed above, and remanded these matters to the Board 
for action consistent with the Court's Order.

A motion to advance this case on the docket due to serious 
illness of the appellant was granted by the Board in January 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2006).

The issues of entitlement to SMC based on a need for aid and 
attendance of another person or at the housebound rate, and 
entitlement to specially adapted housing assistance or a 
special home adaptation grant are addressed in the REMAND 
that follows the order section of this decision.


FINDING OF FACT

The veteran submitted additional relevant service records in 
September 1997, which are new and material with respect to 
the claim of entitlement to service connection for nephrotic 
syndrome.  


CONCLUSION OF LAW

The criteria for an effective date of April 4, 1985, for the 
grant of service connection for nephrotic syndrome are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(2) 
(2006); 38 C.F.R. § 3.156(c) (as amended, effective October 
6, 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an effective date earlier than 
November 15, 1991, for the grant of service connection for 
nephrotic syndrome.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

In the case at hand, the Board has determined that the 
veteran is entitled to an effective date of April 4, 1985, 
for service connection for nephrotic syndrome.  This is the 
earliest possible effective date for the award and represents 
a full grant of the benefit sought on appeal.  Consequently, 
no further action is required under the VCAA or the 
implementing regulation.




Legal Criteria

Where new and material evidence received to reopen a claim 
consists of service department records, the effective date 
should be assigned to agree with evaluation (since it is 
considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within 1 year after separation from service.  38 C.F.R. 
§ 3.400(q)(2).  

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding the 
provisions dealing with reopening of claims based on new and 
material evidence.  Such records include, but are not limited 
to: (i) Service records that are related to a claimed in-
service event, injury, or disease, regardless of whether such 
records mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  An award made 
based all or in part on additional service records is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.  
38 C.F.R. § 3.156(c).

Analysis

The veteran essentially contends that service connection 
should have been granted for nephrotic syndrome effective the 
day after separation from service, since the condition was 
diagnosed and treated in service, but was not shown on the 
examination at entry into service.  The veteran's original 
claim for nephrotic syndrome was denied in a May 1985 rating 
decision.  The file shows she did not appeal the denial.  She 
also did not appeal rating decisions dated in December 1985 
or January 1990, which denied service connection for 
nephrotic syndrome.  

In November 1991, the veteran filed a claim to reopen the 
previously denied claim of entitlement to service connection 
for nephrotic syndrome.  In a March 1993 rating decision, the 
claim was reopened and denied.  The veteran appealed that 
denial.  In September 1997, the Board remanded the claim for 
additional evidentiary development.  Following the remand, in 
September 1997, the veteran submitted additional service 
department records, consisting of a 1984 line of duty 
investigation, which found that the veteran's kidney disorder 
had been incurred in the line of duty.  A VA examination was 
also obtained in April 1998.  As a result of this evidence, 
the RO granted service connection for nephrotic syndrome in 
September 1998, with a 30 percent rating effective from 
November 15, 1991.  The veteran appealed that effective date, 
and the Board denied the appeal in March 2005.

The parties to the June 2006 Joint Motion for Remand agreed 
that the Board in its March 2005 denial of this appeal did 
not apply the provisions of 38 C.F.R. § 3.400(q)(2).  That 
subsection provides that where new and material evidence is 
received, consisting of service department records, the 
effective date for the grant of service connection will agree 
with the evaluation (since it is considered these records 
were lost or mislaid) or will be the date of receipt of the 
claim on which the prior evaluation was made, whichever is 
later, subject to rules on original claims filed within 1 
year after separation from service.  

The RO referred to the additional service records, as well as 
other evidence, in support of its reopening of the claim in 
September 1998.  The Board also finds that this evidence is 
new and material.  In so finding, the Board applies the pre-
August 2001 definition of new and material evidence, since 
the claim to reopen was received prior to August 29, 2001.  
The additional evidence submitted in September 1997 is 
considered new and material because it was not previously 
submitted to agency decision-makers, it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, when considered 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

Therefore, as the additional service records are new and 
material, by operation of 38 C.F.R. § 3.400(q)(2), the 
appropriate effective date for the grant of service 
connection should be based on the original claim.  In the 
veteran's case, the original claim was received within a year 
of her discharge, therefore, the appropriate effective date 
for the grant of service connection for nephrotic syndrome 
should be the day after discharge, or April 4, 1985.  

The Board notes that a recent regulatory revision became 
effective on October 6, 2006, during the appeal period.  That 
revision essentially relocated the provisions formerly 
located at 38 C.F.R. § 3.400(q)(2) to 38 C.F.R. § 3.156(c).  
However, the substance of the regulation remains the same.  
Under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding the provisions dealing with reopening claims 
based on new and material evidence.  An award made based all 
or in part on such records is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by provisions applicable to the previously 
decided claim.  In other words, the provisions applicable to 
the previously decided claim allow for an effective date the 
day after separation from service if the claim is received 
within a year of that date.  Thus, both versions of the 
regulations result in the same effective date, April 4, 1985.  

In sum, for the reasons discussed above, the Board concludes 
that an effective date of April 4, 1985, for the grant of 
service connection for nephrotic syndrome is in order.


ORDER

Entitlement to an effective date of April 4, 1985, for the 
grant of service connection for nephrotic syndrome is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND
In the June 2006 Joint Motion for Remand, the parties agreed 
that the Board did not ensure that the veteran received an 
adequate examination with regard to the claim of entitlement 
SMC.  The parties also agreed that the SMC issue and the 
issue of entitlement to specially adapted housing assistance 
or a special home adaptation grant were inextricably 
intertwined with the issue of entitlement to service 
connection for metabolic bone disease and arthritis, which 
was remanded by the Board in March 2005.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, the Board is 
not free to do anything contrary to the Court's prior action 
with respect to the same claim].  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any pertinent evidence in her possession 
and any outstanding medical records 
pertaining to the claims of entitlement to 
SMC based on a need for aid and attendance 
of another person or at the housebound 
rate, and entitlement to specially adapted 
housing assistance or a special home 
adaptation grant, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine whether 
the veteran the veteran's service-
connected disabilities are of such a 
nature and severity as to render her in 
need of the aid and attendance of another 
person on a regular basis.  The claims 
folders must be made available to and 
reviewed by the examiner.

The examiner should specifically discuss 
the following factors related to service-
connected disability: inability of veteran 
to dress or undress herself, or to keep 
herself ordinarily clean and presentable; 
frequent need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of service-connected disability 
cannot be done without aid (this will not 
include the adjustment of appliances which 
normal persons would be unable to adjust 
without aid, such as supports, belts, 
lacing at the back, etc.); inability of 
the veteran to feed herself through loss 
of coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran from hazards 
or dangers incident to her daily 
environment; whether the veteran is 
bedridden, i.e., required to remain in 
bed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, in conjunction with the claim of 
entitlement to service connection for 
metabolic bone disease and arthritis, 
which was remanded by the Board in March 
2005, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


